NAPTON, J.
This is a bill in chancery, filed in the Circuit Court of St. Erancois county, by the heirs of John Keeton against William Spradling, administrator of William Keeton, wo was in his life-time the administrator of John Keeton, and against the heirs of John Smith T., and Elisha Ellis who were securities in the administration bond of said William Keeton. The facts upon which relief is sought are stated in the bill as follows : John Keeton came to Jefferson county, in Missouri, some time in 1825, leaving liis family and the bulk of his estate in Tennessee, but bringing with him about twenty slaves. He died early in the fall of 1826, and on the 8th September of that year, letters of administration upon his estate were granted by the Probate Court of Jefferson county to Michael Taney. On the 15th March, 1827, these letters were revoked and letters of administration were granted to William Keeton, who came to this State for this purpose and who had previously taken out letters of administration upon John Keeton’s estate in Tennessee. John Smith T. and Elisha Ellis became securities upon WilliaEi Keeton’s bond. William Keeton hired out the slaves, but kept the proceeds and shortly removed the slaves to Tennessee. Ho then made a pretended or fraudulent sale of them, without any order of a court of competent jurisdiction, aucl became himself the purchaser of a portion of them and others were bought in by the heirs. He returned to this State with such of the slaves as he had fraudulently thus purchased, died here, and the slaves are now in the possession of his administrator, William Spradling.
William Keeton had made a final settlement with the Probate Court of Jefferson county on the 11th September, 1830, which is alleged to be fraudulent. It is further stated in the bill, that William Keeton, as administrator of John Keeton in Tennessee, received large sums of money, unaccounted for, amounting to about $1,500 to each heir. That suit was instituted in Tennessee upon *227the bond given there, against the securities in that bond, that a decree was rendered and an account ordered, but that this decree was reversed by the Supreme Court of that State, or at least, so much of it as held the securities upon the Tennessee bond liable for the slaves received in Missouri. It is also stated that P. Pipkin, administrator de bonis non of John Keeton has brought suit against Spradling for these slaves.
The prayer of the bill is that Spradling, who is the administrator of William Keeton, deceased, may be held accountable for the hire of the slaves under his control as such administrator, and originally belonging to the estate of John Keeton and as far as he has received assets, may be also responsible for the annual value of these slaves from the time they came into the hands of W. Keeton as administrator of John Keeton, that in the event of a deficiency of assets, the heirs of John Smith T. and Elisha Ellis be held accountable for this deficiency, their ancestors having been securities upon W. Kee-ton’s bond as administrator.
The bill charges that all of John Keeton’s debts have been paid. To this bill a demurrer was filed, and sustained by the Circuit Court. This bill though containing a great deal of irrelevant matter, seems designed as an auxiliary proceeding to a suit at law instituted by Pipkin, the administrator de bonis non of John Keeton, for the possession of certain slaves alleged to have been fraudulently procured by William Keeton. The prayer of the bill is confined entirely to an account of the annual value or hire of these slaves, from the time they fell into the possession of W. Keeton as administrator of John Keeton, up to the institution of the suit at law by Pipkin. As William Keeton had made a final settlement of his administration in the Probate Court of Jefferson about eighteen years before the institution of these proceedings, it was necessary to set aside this settlement, as an insuperable bar to the claims here advanced on the part of his heirs. This settlement is therefore attacked as fraudulent. The statements of the bill in relation to William Keeton’s mal-ad-ministratien in Tennessee and his failure to pay over to the heirs the several sums to which they were entitled upon a fair settlement of the Tennessee estate, appears to be entirely foreign to the general object sought. If it were not so, and this portion of the bill is to be regarded as laying a substantial foundation'for any claim against Spradling, it is manifest that such a controversy is one, in which the heirs of John Smith T. and Elisha Ellis have no concern. The objection of multifariousness in this view of the bill would be a sound one. But I take these recitals in relation to the Tennessee suit as merely superfluous, and as they are followed by no prayer for relief upon this head, they would seem designed to be merely illustrative of the general history of the case.
The reference which is made in the bill to the suit at law against Spradling, which was instituted to get possession of such of the slaves as still remain a part of William Keeton’s estate, would rather show that two suits have been instituted where one only could be necessary. For if the fraudulent settlement of 1830 is to be the basis of jurisdiction to the court of chancery and enable it, in accordance with its established usages, to proceed with the whole case and decide the merits, such a principle of action would as well authorize a decree for the restoration of the slaves themselves, as for their hire or annual profits. However this may be, it will constitute no serious objection to the present bill.
It is manifest that the responsibility of the heirs of John Smith T. and Elisha Ellis, depends upon a question which is somewhat adverted to in the. case of Pipkin v. Casey, decided at the present term. If the slaves of John Keeton’s estate were delivered over to William Keeton as the administrator in Tennessee and were there inventoried as a part of the estate, and in the counsel of this Tennessee administration, these slaves were fraudulently or illegally disposed of, the securities upon W. Keeton’s, bond in Missouri are unquestionably not liable. This question however does not arise upon this demurrer. 'The settlement here is alleged to be fraudulent, the removal of the slaves to Tennessee declared to be without authority, and the disposal of them there without the sanction of any court having jurisdiction. We have adverted to this point only because we cannot avoid seeing, with the *228record of the suit of Pipkin v. Casey before us, that the result of the present suit in equity must depend, so far as a portion of the defendants are concerned, ■upon the facts and principles to be settled in several other collateral suits growing out of this same transaction.(a)
It has been suggested as a ground for sustaining this demurrer, that the names of John Smith T. and Elisha Ellis, do not appear in the body of the instrument, although signed and sealed at the foot. The objection is based upon a former decision of this court. Upon a careful examination of all the cases, we think the objection is not a good one, at least in a chancery proceeding. The authorities- for holding such a bond void against the signer whose name is not inserted in the body of the instrument, in a suit at law, are not satisfactory and the cases in our court concede the right to set up a bond thus exfecuted in equity. Ex-parte Fulton, 7 Cowen, 485; Dobson v. Keys, Cro. Jac. 261; Smith v. Crocker, 5 Mass. R. 538; Blakey v. Blakey, 2 Dana, 463; 2 Litt. 287; Bartley & Ferguson v. Yates, 2 Hen. & Mun. 398; Crawford and others v. Janett’s Adm’r, 2 Leigh, 630.(b) The other Judges concurring, the decree is reversed and the cause remanded.

(a) Seeiwag. Stat. § 5; Keeton v. Keeton, 20 Mo. R. 520. The first head-note is calculated to mislead, where equity has once acquired jurisdiction of the subject-matter, It will proceed to do complete justice between the parties — McDaniels v. Lee, 37 Mo. R. 204. where there is no special equity, as the ground of relief, or there is adequate and complete remedy at law, and the case is one of fraud and deceit merely, resulting in damages only to the injured party, without any acquisition of gain to the other party, without any contract, security, conveyance, or property, as such, a court of equity will dismiss the bill and remit the party to his action at law and a trial by jury — Rutherford v. williams, 42 Mo. R. 18. And from a careful reading of this case, it would seem clear that Keeton had ample remedy in his assumpsit, therefore equity would not attach, even under the present statutes which admit of but one form of action to be called a civil action; the courts holding that the same distinction between law and equity exists now as in former times — Meyers v. Field, 37 Mo. R. 434; Wynn v. Cory, 43 Mo. R. 301; Peyton v. Rose, 11 Mo. R. 257; Moon v. King, 42 Mo. R. 551; Curd v, Lackland, 43 Mo. R. 139.


(b) See post, 539; Cunningham v. State, 14 Mo. R. 402.